Citation Nr: 0209784	
Decision Date: 08/13/02    Archive Date: 08/21/02

DOCKET NO.  99-01 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE 

Entitlement to an initial disability rating for adjustment 
disorder in excess of 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from February 1987 to 
November 1993. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Atlanta, Georgia, (hereinafter RO).  In an August 
2000 statement, the veteran raised the issue of entitlement 
to separate 10 percent ratings in each ear for tinnitus.  The 
RO has not addressed this matter, and is requested to contact 
the veteran to determine if he still wishes to pursue this 
claim.  Any indicated development in connection with this 
claim should be performed by the RO. 

The Board is undertaking additional development on the issues 
of entitlement to service connection for a right inguinal 
hernia as secondary to a service connected back disability; 
entitlement to a separate rating for disability in the left 
leg currently evaluated as part of the service-connected back 
disability; entitlement to service connection for post-
traumatic stress disorder; entitlement to an increased rating 
for lumbar disc disease with radiculopathy; entitlement to an 
increased evaluation for tinea pedis, entitlement to an 
increased rating for migraine headaches and entitlement to 
extension of a total disability rating for compensation based 
on individual unemployability after July 6, 1996, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After providing the notice and reviewing any response 
thereto, the Board will prepare a separate decision 
addressing these issues. 


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issue addressed in this decision 
has been obtained by the RO. 

2.  The veteran's adjustment disorder is not shown to have 
resulted in considerable industrial impairment. 

3.  It is not shown that the adjustment disorder results in 
difficulty in establishing and maintaining effective work and 
social relationships due to such symptoms as a flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long-
term memory; impaired judgment; impaired abstract thinking; 
or disturbances of motivation and mood.  

4.  There are no extraordinary factors associated with the 
service-connected adjustment disorder productive of an 
unusual disability picture such as to render application of 
the regular schedular provisions impractical.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for adjustment disorder are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.130, 
Diagnostic Code (DC) 9440 (2001); 38 C.F.R. § 4.132, DC 9440 
(1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a).  The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the Board finds that the VA's duties, 
as set out in the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  The veteran was notified of the evidence required for 
a grant of his claim by rating decision and statement of the 
case dated in April 2001.  The Board concludes that the 
discussion therein adequately informed the veteran of the 
information and evidence needed to substantiate his claim, 
thereby meeting the notification requirements of the VCAA.  
Thus, there is no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
as amended at 38 U.S.C.A. § 5103A.  The necessary evidence, 
to include reports from a March 1999 VA psychiatric 
examination and an April 1999 report from a private 
psychologist, has been obtained by the RO, and the veteran 
has not identified any additional pertinent records for 
submission by himself or that need to be obtained by VA.  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002).  As such, the Board finds that the development 
requirements of the VCAA have also been met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran in this case.  Thus, the Board finds that further 
development is not warranted. 




II.  Legal Criteria/Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The RO, in an April 2001 rating decision to be discussed 
below, construed a VA Form 21-4138 received on September 24, 
1996, as representing the original claim for service 
connection for adjustment disorder.  The ratings for 
psychiatric impairment were amended effective from November 
7, 1996.  61 Fed. Reg. 52695 (Oct. 8, 1996).  Thus, if the 
claim on appeal is considered to have been pending since that 
time, which the Board shall so construe for the purposes of 
this decision, the veteran must be provided the benefit of 
the criteria most favorable to him.  See Fenderson v. West, 
12 Vet. App. 119 (1999); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Under the "old" criteria in effect prior to November 7, 
1996, a 30 percent rating was assigned for a psychoneurosis, 
such as adjustment disorder, where there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, and efficiency levels as to produce 
definite industrial impairment.  A 50 percent rating is 
warranted where the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired, and by reason of psychoneurotic 
symptoms the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  38 C.F.R. § 4.132 (1996).

Under the "new" criteria which became effective November 7, 
1996, occupational and social impairment due to psychiatric 
disorders, such as adjustment disorder, with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) warrants a 30 
percent disability rating.  38 C.F.R. § 4.130, DC 9440 
(2001).

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms of adjustment disorder 
as: flattened affect; circumstantial,   circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships warrants 
a 50 percent disability rating under the "new" criteria.  
38 C.F.R. § 4.130, DC 9440 (2001).  

With the above legal criteria in mind, the relevant evidence 
will be briefly summarized.  Service connection for 
adjustment disorder as secondary to the veteran's service 
connected lumbar disc disease was granted by an August 1999 
rating decision.  A 10 percent rating was assigned under DC 
9440 effective from July 8, 1998.  The evidence of record at 
that time included reports from a March 1999 VA psychiatric 
examination, at which time the veteran, in pertinent part, 
described psychiatric distress resulting from the physical 
limitations imposed by his service-connected back disability, 
sustained in an in-service automobile accident.  He stated 
that dwelling on the "bad side," rendered him irritable, 
and that he was afraid at times that he was becoming addicted 
to the pain medication prescribed for his back disability.  
The veteran also stated that at times he gets so depressed 
that it precludes him from performing certain activities and 
interferes with his relationships with others.  

Upon examination in March 1999, the veteran stated that he 
was somewhat anxious, but he presented his history in a 
coherent and relevant manner with good eye contact.  The 
content of the veteran's thoughts were said to demonstrate 
some difficulty in adjusting due to his back disorder with 
resultant irritation, sadness and "down type" feelings.  
Cognitive functioning was well preserved and the veteran 
demonstrated insight into his problems.  Judgment was 
considered to be adequate.  The diagnosis was adjustment 
disorder with mixed emotional features and the Global 
Assessment of Functioning (hereinafter GAF) score was 68, 
which approximates a person with "mild" symptomatology with 
some difficulty in social or occupational functioning, but 
who is generally functioning "pretty well," with the 
ability to maintain some meaningful relationships. 

Also of record at the time of the August 1999 rating decision 
was an assessment by a private psychologist completed in 
April 1999.  Discussed therein were problems with anxiety and 
depression associated with the veteran's back disability.  
Psychological testing revealed depression, anxiety and 
intrusive thought patterns, with an indication that the 
veteran at times loses his ability to function due to 
emotional problems.  These problems were directly related by 
the psychologist to the in-service automobile accident and 
resulting disability.  It was indicated that the veteran 
would require counseling on a regular basis.  The GAF score 
was 45, which represents a level of disability that manifests 
itself between "major" and "serious" impairment in social 
and occupational functioning.  

Other pertinent documents of record reflect the veteran's 
employment as a National Service Officer with the Disabled 
American Veterans.  Records indicate that he completed his 
training for this position on July 6, 1996, at which time he 
was assigned to a salaried position.  A performance appraisal 
from the veteran's employer dated in June 2000 indicated the 
veteran could be "relied upon in almost every situation," 
although he was said to occasionally leave the office due to 
anger and frustration.  The veteran was informed in this 
appraisal that he should understand that leaving unexpectedly 
diminished his level of dependability.  

By rating action dated in April 2001, an earlier effective 
date of September 24, 1996 was granted for service connection 
for adjustment disorder.  A 30 percent rating was assigned 
under DC 9440 effective from that date.  As indicated, this 
effective date preceded the amendments to the criteria for 
rating psychiatric disorders, and given the manner in which 
the RO has construed the veteran's claim, the Board, after 
resolving all reasonable doubt in the veteran's favor, will 
apply the "old" and "new" criteria to the facts of this 
case. 

Applying both criteria to the facts of this case, the Board 
concludes that a rating in excess of 30 percent for the 
adjustment disorder is not warranted under either the "old" 
or "new" criteria.  First with respect to the "old" 
criteria, the Board concludes that the "considerable" level 
of social or industrial impairment due to adjustment disorder 
required for a 30 percent under these criteria are not met.  
In making this determination, the Board recognizes that the 
level of disability, particularly the GAF score, depicted in 
the private psychologist's report dated in April 1999, was 
greater than that described in the March 1999 VA examination 
reports.  However, it has been held that that the probative 
value of medical evidence is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings.  See 
Guerrieri v. Brown, 4 Vet. App. 467 (1993); Sklar v. Brown, 5 
Vet. App. 140 (1993).  Thus, the April 1999 psychologist's 
reports are not dispositive as to the issue in question.  Id. 

In analyzing the April 1999 private medical evidence, the 
Board also notes that the adjudication of the Board includes 
the responsibility of determining the weight to be given to 
the evidence of record, and this responsibility includes the 
authority to favor one piece of medical evidence over the 
other.  See Cathell v. Brown, 8 Vet. App. 539, 543 (1996); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this case, 
the Board finds that the clinical findings, and GAF score, 
contained in the reports from the VA psychiatric examination 
conducted in March 1999 to be more probative than the April 
1999 private psychologic findings.  The March 1999 findings 
are supported by the evidence of record as to the veteran's 
employment.  More specifically, given the fact that the 
veteran has successfully maintained his employment in the 
demanding and responsible position as a National Service 
Officer since 1996, it would not be reasonable to conclude 
that "considerable" industrial impairment is demonstrated.  
While the record reflects the possibility that the veteran's 
adjustment disorder has some impact on employment, in the 
form of episodes of anger and frustration which result in the 
veteran leaving his office, any industrial impairment 
resulting from these episodes is adequately reflected in the 
30 percent rating currently in effect.  

As for entitlement to increased compensation under the 
"new" criteria, the evidence of record simply does not 
demonstrate the symptomatology required for increased 
compensation under these criteria.  More specifically, it is 
not shown that there is reduced reliability and productivity 
due to such symptoms of adjustment disorder as a flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks occurring more than once a week; 
impairment of short and long-term memory; or impairment of 
judgment or abstract thinking.  Finally, the Board has also 
considered the provisions of 38 C.F.R. § 3.321(b)(1), which 
state that when the disability picture is so exceptional or 
unusual that the normal provisions of the rating schedule 
would not adequately compensate the veteran for his service-
connected disabilities, an extraschedular evaluation will be 
assigned.  To this end, the Board notes that neither frequent 
hospitalization nor marked interference with employment due 
to the veteran's service-connected adjustment disorder is 
demonstrated, nor is there any other evidence that this 
condition involves such disability that an extraschedular 
rating would be warranted under the provisions of 38 C.F.R. 
§ 3.321(b)(1). 

In short, the Board finds the "negative" evidence to 
outweigh the "positive."  Thus, a rating in excess of 30 
percent for adjustment disorder must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Entitlement to a rating in excess of 30 percent for 
adjustment disorder is denied. 



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

